Legacy Reserves LP RBC Capital Markets Energy Conference June 5-6, 2007 Page 2 Forward-Looking Statements Statements made by representatives of Legacy Reserves LP (the “Partnership”) duringthe course of this presentation that are not historical facts are forward-lookingstatements. These statements are based on certain assumptions made by thePartnership based on management’s experience and perception of historical trends,current conditions, anticipated future developments and other factors believed to beappropriate. Such statements are subject to a number of assumptions, risks anduncertainties, many of which are beyond the control of the Partnership, which may causeactual results to differ materially from those implied or expressed by the forward-lookingstatements. These include risks relating to financial performance and results, availabilityof sufficient cash flow to pay distributions and execute our business plan, prices anddemand for oil and natural gas, our ability to replace reserves and efficiently exploit ourcurrent reserves, our ability to make acquisitions on economically acceptable terms, andother important factors that could cause actual results to differ materially from thoseprojected as described in the Partnership’s registration statements filed with theSecurities and Exchange Commission. The Partnership undertakes no obligation topublicly update any forward-looking statements, whether as a result of new informationor future events. Legacy Reserves LP Legacy Overview Page 4 Legacy History 1981 • Dale Brown and Jack McGraw formed Brothers ProductionCompany • Kyle McGraw joins Brothers Production as a PetroleumEngineer • Petroleum Strategies and Moriah Properties, Ltd. are formedby Dale and Cary Brown • Significant growth through acquisition throughBrothers-Moriah joint venture • Initiated process of forming Legacy Reserves LP • Completed private equity placement and Legacy acquiredproperties from Brothers, Moriah, MBN and related entities • Completed first IPO of the year; closed 5 acquisitions 1983 1991 1999 - 2005 2005 2006 2007 Page 5 S. Wil VanLoh, Jr. Managing Partner Quantum Energy Partners William D. Sullivan Former EVP Anadarko Petroleum G. Larry Lawrence Former Controller Pure Resources Kyle D. Vann Former CEO Entergy - Koch, LP Legacy Management Team Page 6 (1) Taken from reserve reports prepared by LaRoche Petroleum Consultants, Ltd. as of 12/31/06 for Legacy Reserves LP plus proved reserves from 2007 acquisitions from internalreserve reports: Binger (4.1 MMBoe), TSF/Ameristate (1.4 MMBoe), and Slaughter/Rocker A (1.0 MMBoe). (2) 1st quarter 2007 production (3,655 Boepd) plus the estimated current production from 2007 acquisitions: Binger (734 Boe/d), TSF/Ameristate (284 Boe/d), and Slaughter/Rocker A(215 Boe/d). Asset Overview • 25.3 MMBoe of proved reserves (1) • Reserves-to-production ratio ofover 14 years • Diversified across over 2,100wells • 70% operated • 4,888 net Boe per day (2) • 70% oil Page 7 (1) Source: http://www.utpb.edu Map Source: Midland Map Company. Why the Permian Basin? • Over 24 BBbls produced since1921 • Represents 20% of lower 48 statesand 68% of Texas oil production (1) • Multiple producing formations • Established infrastructure andample take-away capacity • Long-lived reserves • Predictable, shallow decline rates • Fragmented ownership Page 8 Top 5Operators 1,700+Operators 0.3% (1) Ownership based on production. Permian Basin includes Texas Railroad Commission Districts 7C, 8, 8A and Lea and Eddy County, New Mexico. Permian Basin data as of July 31, 2005; Legacy production data as of September 30, 2006. 63.6% 36.1% Consolidation Opportunities in the Permian Basin • Fragmented ownership providesnumerous acquisition opportunities • Acquisition niche - large PDPcomponent • Connected in Permian Basin dealnetwork Page 9 Note: Per John S. Herold, Inc’s 2007 Global Upstream M&A Review (from publicly available data). Mid-Continent includes the Permian Basin, excludes corporate transactions. Active Acquisition Market Page 10 Aggregate cost of $227million at an averagecost of $7.75 per Boe 13.1 20.1 29.3 7.0 13.1 7.0 13.1 9.2 Acquisition Track Record Page 11 5 negotiated transactions averaging: • $12.22 per Boe of proved reserves • 84% PDP, 14.3 year R/P • $63,579 per Boepd • 4.7 times 2006 cash flow 2007 Acquisition Summary Legacy Reserves LP Financial Summary Page 13 GP Interest <0.1% New Unitholders 29% 144A & Reg DUnitholders 17% Sellers of Assets toLegacy 3% Founding Investors,Directors and Management 51% Ticker: LGCY Exchange: NASDAQ Unit Price (5/31/07): $29.68 per unit Quarterly Distribution: $0.41 per unit Yield: 5.5% Market Capitalization: $774 million Note: As of 4/20/07 Ownership Page 14 Legacy Balance Sheet Page 15 Note: Adjusted EBITDA for the quarter ended 9-30-06 unfavorably impacted by $4.0 million swap termination payment for 2007-2008 oil swaps. Summary Financial Information Page 16 (1) All hedges are floating for fixed price swaps. Swap volumes and prices starting April 1, 2007 through December 31, 2012. Waha-NYMEX basis swaps inplace on Henry Hub gas swaps. Natural gas and oil prices shown are for NYMEX futures, except for certain gas volumes hedged on ANR-Oklahoma andWaha which trades at a discount to NYMEX Henry Hub. Additional natural gas liquids swaps have been placed for Binger are not shown. 1,042 1,885 1,736 1,514 274 437 809 747 655 70 132 119 Commodity Price Hedging Summary Page 17 Significant Advantages of MLP without IDR • Lower cost of capital than traditional MLP structure – Unit distribution growth not burdened by IDRs to the GP – Cost of equity equals market yield • Simple and fair alignment of interests among all investors – Investors share equally in all cash flows – With significant ownership, management is strongly motivated toincrease distributions • Facilitates accretive acquisitions – Acquisitions are more accretive at a given price – Ability to use units as acquisition currency Page 18 Legacy Summary • Only MLP focused on the oil-weighted Permian Basin • Experienced management team with significant equity ownership • Tax advantaged yield • Significant organic and external growth opportunities • Long-lived, diversified multi-pay properties • Demonstrated reserve replacement capability • Long-term hedges in place • Low level of debt • MLP structure with no IDRs Page 19 Adjusted EBITDA Reconciliation This presentation, the financial tables and other supplemental information, including thereconciliations of certain non-generally accepted accounting principles ("non-GAAP")measures to their nearest comparable generally accepted accounting principles("GAAP") measures, may be used periodically by management when discussingLegacy's financial results with investors and analysts and they are also available onLegacy's website under the Investor Relations tab. Adjusted EBITDA is defined in ourrevolving credit facility as net income (loss) plus interest expense; depletion,depreciation, amortization and accretion; impairment of long-lived assets; (gain) loss onsale of partnership investment; (gain) loss on sale of assets; equity in (income) loss ofpartnerships; non-cash compensation expense and unrealized (gain) loss on oil andnatural gas swaps. Adjusted EBITDA is presented as management believes it providesadditional information and metrics relative to the performance of Legacy's business, suchas the cash distributions we expect to pay to our unitholders, as well as our ability tomeet our debt covenant compliance tests. Management believes that these financialmeasures indicate to investors whether or not cash flow is being generated at a level thatcan sustain or support an increase in our quarterly distribution rates. Adjusted EBITDAmay not be comparable to a similarly titled measure of other publicly traded limitedpartnerships or limited liability companies because all companies may not calculateAdjusted EBITDA in the same manner. Page 20 Note: Adjusted EBITDA is a non-GAAP financial measure. Adjusted EBITDA Reconciliation
